Case: 16-15903   Date Filed: 08/24/2017   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-15903
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 3:15-cr-00061-MCR-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

ROBERT LAMAR GERALD,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (August 24, 2017)

Before JORDAN, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:
                 Case: 16-15903       Date Filed: 08/24/2017   Page: 2 of 4


      Robert Gerald appeals his conviction for possession of a firearm and

ammunition by a convicted felon, in violation of 18 U.S.C. § 922(g)(1) and 924(e).

Prior to Gerald’s guilty plea, the district court denied a motion to suppress, finding

that Deputy Burt Craft had probable cause, and at least reasonable suspicion, for

Craft’s initial investigatory stop. On appeal, Gerald argues that Deputy Craft’s

initial detention occurred without reasonable suspicion of criminal activity.

       When reviewing the denial of a motion to suppress, we review the district

court’s factual determinations for clear error, and the application of the law to

those facts de novo. United States v. Ransfer, 749 F.3d 914, 921 (11th Cir. 2014).

Further, all facts are construed in the light most favorable to the prevailing party

below. Id.

      The Fourth Amendment guarantees the right against unreasonable searches

and seizures. U.S. Const. amend. IV. Under the Supreme Court’s decision in

Terry, 1 law enforcement officers may seize a suspect for a brief investigatory stop

when (1) the officers have a reasonable suspicion that the suspect was involved in,

or about to be involved in, criminal activity, and (2) the stop was reasonably

related in scope to the circumstances which justified the interference in the first

place. United States v. Lewis, 674 F.3d 1298, 1303 (11th Cir. 2012). A court must

examine the totality of the circumstances to determine whether a police officer had


      1
          Terry v. Ohio, 392 U.S. 1 (1968).
                                              2
              Case: 16-15903      Date Filed: 08/24/2017   Page: 3 of 4


reasonable suspicion to conduct a Terry stop. Id. Reasonable suspicion is a less

demanding standard than probable cause, but the Fourth Amendment requires at

least a minimal level of justification for making the stop. Id. However, the Fourth

Amendment is not implicated when a police officer simply approaches an

individual and asks a few questions. Id. Accordingly, a police officer’s approach

to a stopped vehicle does not constitute a seizure. United States v. Baker, 290 F.3d

1276, 1278-79 (11th Cir. 2002).

      The smell of marijuana alone may provide a basis for reasonable suspicion

for further investigation of possible criminal conduct. United States v. White, 593

F.3d 1199, 1203 (11th Cir. 2010). See also United States v. Griffin, 109 F.3d 706,

708 (11th Cir. 1997) (noting that the odor of marijuana detected during a traffic

stop furnished reasonable suspicion justifying further detention and investigation

of suspect); United States v. Lueck, 678 F.2d 895, 903 (11th Cir. 1982) (noting that

the recognizable smell of marijuana gave rise to probable cause supporting a

warrantless search).

      In this case, the district court did not err in denying the motion to suppress.

Deputy Craft’s initial approach does not implicate the Fourth Amendment because

police officers are free to approach individuals and ask questions. Lewis, 674 F.3d

at 1303; Baker, 290 F.3d at 1278-79. After his approach, the record indicates that

Deputy Craft smelled marijuana before he started issuing commands to Gerald.


                                          3
              Case: 16-15903     Date Filed: 08/24/2017    Page: 4 of 4


That provided reasonable suspicion for further investigation. White, 593 F.3d at

1203. Thus, Deputy Craft had reasonable suspicion when he started issuing

commands to Gerald. Because we hold that reasonable suspicion existed, we reject

Gerald’s summary argument that the fruits of the subsequent search should be

suppressed because no reasonable suspicion existed to stop him. Accordingly, the

district court did not err in denying the motion to suppress.

      AFFIRMED.




                                          4